Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 12/22/2020.
Claims 1-30 are currently pending.
Claims 1-4, 6, 8-14, 16, 18-23, 25 and 27-30 are rejected.
Claims 5, 7, 15, 17, 24 and 26 are objected to.
Claims 1, 11, 21 and 30 are independent claims.

- Claim Objection
6. 	Claims 4, 6, 14, 16 and 25 are objected to because of the following informalities: “the reporting” in line 1 should be “the report”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7. 	Claims 9-10, 19-20 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8. 	Claims 9-10, 19-20 and 28-29 recite the limitation "the indication" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
9. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 30 recites a “computer-readable medium” which typically covers forms of non-transitory tangible media and transitory propagating signals per se, which may be interpreted under the broadest reasonable interpretation to include signals, particularly when the specification is silent. See MPEP 211.01. Under the broadest reasonable interpretation of a claim which covers a signal per se, such as a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments, the claim is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes non-transitory embodiments and signals per se.

Claim Interpretation
10. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11. 	The claim 21 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is: means for transmitting, means for receiving and means for initiating in claim 21.

12. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It would have been obvious to one of ordinary skill in the art to conclude that means for transmitting is a transmitter and means for receiving is a receiver. Therefore, means for transmitting and means for receiving are definite.

Claim Rejections - 35 USC § 112
13. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. 	Claim limitation “means for initiating in claim 21” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claim 21 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 22-29 depend on claim 21, thus they are rejected for the same reason.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
15. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18. 	Claims 1-4, 6, 8-14, 16, 18-23, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Donggun Kim et al. (US 2018/0213452 A1), hereinafter Kim, in view of Aimin Justin Sang et al. (US 2018/0279182 A1), hereinafter Sang.
For claim 1, Kim teaches a method for wireless communications by a user equipment (UE), comprising: 
transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures (Kim, Fig. 4E and paragraph 545 teach UE sends measurement report to source eNB.); 
receiving message related to an inter-cell mobility procedure (Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB.); and 
 	initiating at least one of the one or more the inter-cell mobility procedure based on the received message (Kim, Fig. 4E and paragraphs 547-548 teach handover from source eNB to target eNB.).
	Sang further teaches sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling (Sang, Fig. 9 and paragraph 113 teaches at step 910, an L2 measurement control message is received from a source node. For instance, the UE 505 receives the L2 measurement control message from the source DU 510. At step 920, an L2 measurement report is generated in response to the L2 measurement control message. For instance, the UE 505 generates the L2 measurement report. At step 930, the L2 measurement report is transmitted to the source node. For instance, the UE 505 transmits the L2 measurement report to the source DU 510. See also Fig. 5 and paragraph 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling taught in Sang to have transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling; receiving PHY layer or MAC layer signaling related to an inter-cell mobility procedure; and initiating at least one of the one or more the inter-cell mobility procedure based on the received PHY layer or MAC layer signaling in order to reduce or avoid L3 signaling [Sang: paragraph 82].
For claim 2, Kim and Sang further teach the method of claim 1, wherein the PHY layer or MAC layer signaling comprises downlink control information (DCI) indicating a cell selection for inter-cell mobility (Sang, paragraph 4 teaches the UE further comprises a receiver configured to receive an L2 measurement control message from the source node, wherein the L2 measurement control message comprises at least one of first MAC CEs and DCI.).
For claim 3, Kim and Sang further teach the method of claim 1, wherein the PHY layer or MAC layer signaling comprises a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility (Sang, paragraph 4 teaches the one or more processors execute the instructions to: generate an L2 measurement report in response to the L2 measurement control message, wherein the L2 measurement report comprises at least one of second MAC CEs, UCI, and a RLC status, and wherein the UE further comprises a transmitter configured to transmit the L2 measurement report to the source node).
For claim 4, Kim and Sang teach all the limitations of parent claim 1, Kim and Sang further teach a single field (Kim, Fig. 1H and paragraph 178 teach SI filed of 2 bits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that the reporting includes a single field to indicate the UE supports multiple operation modes of inter-cell mobility procedures based on at least one of PHY layer or MAC layer signaling.).
For claim 6, Kim and Sang teach all the limitations of parent claim 1, Kim and Sang further teach an indication (Kim, Fig. 2G and paragraph 332 teach Each eNB 2g-02 or the new eNB 2g-03 or each cell may include an indication indicating whether the eNB 2g-02 or the new eNB 2g-03 or the cell supports the light connection in system information to be transmitted. The indication may be included in the second block System information of the system information, and may be included in blocks System information of other system information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that the reporting includes an indication of whether or not the UE supports each respective operation mode of a plurality of different operation modes of inter-cell mobility procedures based on at least one of physical layer or MAC layer signaling.).
For claim 8, Kim and Sang teach all the limitations of parent claim 1, Kim and Sang further teach receiving, from the network entity, signaling Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that receiving signaling indicating enablement of inter-cell mobility procedures based on the at least one of PHY layer or MAC layer signaling).
For claim 9, Kim and Sang further teach the method of claim 8, wherein the indication is based on a configuration of a radio resource control (RRC) parameter (Kim, Fig. 4GA and paragraph 565 teach rrcReconfigReq transmission from source cell to UE.).
For claim 10, Kim and Sang further teach the method of claim 8, wherein the indication is based on at least one of a downlink control information (DCI) or a MAC control element (MAC CE) (Kim, Fig. 4E and paragraph 470 teach A scheme for a UE to temporarily suspend a DRX driven by the UE if it is determined that it is influential to perform a handover in order to prevent a handover delay phenomenon due to the existing DRX operation. In particular, when performing temporal DRX suspend in accordance with a specific condition, the UE is featured to report this to an eNB through a new MAC CE.).
For claim 11, Kim teaches an apparatus for wireless communications by a user equipment (UE) (Kim, Fig. 4I), comprising: 
a processor (Kim, Fig. 4I, item 4i-42) configured to: 
transmit, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures (Kim, Fig. 4E and paragraph 545 teach UE sends measurement report to source eNB.); 
receive message related to an inter-cell mobility procedure (Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB.); and 
 	initiate at least one of the one or more the inter-cell mobility procedure based on the received message (Kim, Fig. 4E and paragraphs 547-548 teach handover from source eNB to target eNB.); and 
a memory (Kim, Fig. 4I item 4i-30).  
	Sang further teaches sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling (Sang, Fig. 9 and paragraph 113 teaches at step 910, an L2 measurement control message is received from a source node. For instance, the UE 505 receives the L2 measurement control message from the source DU 510. At step 920, an L2 measurement report is generated in response to the L2 measurement control message. For instance, the UE 505 generates the L2 measurement report. At step 930, the L2 measurement report is transmitted to the source node. For instance, the UE 505 transmits the L2 measurement report to the source DU 510. See also Fig. 5 and paragraph 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling taught in Sang to have transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling; receiving PHY layer or MAC layer signaling related to an inter-cell mobility procedure; and initiating at least one of the one or more the inter-cell mobility procedure based on the received PHY layer or MAC layer signaling in order to reduce or avoid L3 signaling [Sang: paragraph 82].
For claim 12, Kim and Sang further teach the apparatus of claim 11, wherein the PHY layer or MAC layer signaling comprises downlink control information (DCI) indicating a cell selection for inter-cell mobility (Sang, paragraph 4 teaches the UE further comprises a receiver configured to receive an L2 measurement control message from the source node, wherein the L2 measurement control message comprises at least one of first MAC CEs and DCI.).
For claim 13, Kim and Sang further teach the apparatus of claim 11, wherein the PHY layer or MAC layer signaling comprises a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility (Sang, paragraph 4 teaches the one or more processors execute the instructions to: generate an L2 measurement report in response to the L2 measurement control message, wherein the L2 measurement report comprises at least one of second MAC CEs, UCI, and a RLC status, and wherein the UE further comprises a transmitter configured to transmit the L2 measurement report to the source node).
For claim 14, Kim and Sang teach all the limitations of parent claim 11, Kim and Sang further teach a single field (Kim, Fig. 1H and paragraph 178 teach SI filed of 2 bits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that the reporting includes a single field to indicate the UE supports multiple operation modes of inter-cell mobility procedures based on at least one of PHY layer or MAC layer signaling.).
For claim 16, Kim and Sang teach all the limitations of parent claim 11, Kim and Sang further teach an indication (Kim, Fig. 2G and paragraph 332 teach Each eNB 2g-02 or the new eNB 2g-03 or each cell may include an indication indicating whether the eNB 2g-02 or the new eNB 2g-03 or the cell supports the light connection in system information to be transmitted. The indication may be included in the second block System information of the system information, and may be included in blocks System information of other system information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that the reporting includes an indication of whether or not the UE supports each respective operation mode of a plurality of different operation modes of inter-cell mobility procedures based on at least one of physical layer or MAC layer signaling.).
For claim 18, Kim and Sang teach all the limitations of parent claim 11, Kim and Sang further teach receiving, from the network entity, signaling (Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that receiving signaling indicating enablement of inter-cell mobility procedures based on the at least one of PHY layer or MAC layer signaling).
For claim 19, Kim and Sang further teach the method of claim 18, wherein the indication is based on a configuration of a radio resource control (RRC) parameter (Kim, Fig. 4GA and paragraph 565 teach rrcReconfigReq transmission from source cell to UE.).
For claim 20, Kim and Sang further teach the method of claim 18, wherein the indication is based on at least one of a downlink control information (DCI) or a MAC control element (MAC CE) (Kim, Fig. 4E and paragraph 470 teach A scheme for a UE to temporarily suspend a DRX driven by the UE if it is determined that it is influential to perform a handover in order to prevent a handover delay phenomenon due to the existing DRX operation. In particular, when performing temporal DRX suspend in accordance with a specific condition, the UE is featured to report this to an eNB through a new MAC CE.).
For claim 21, Kim teaches an apparatus for wireless communications by a user equipment (UE) (Kim, Fig. 4I), comprising: 
means for (Kim, Fig. 4I, item 4i-10) transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures (Kim, Fig. 4E and paragraph 545 teach UE sends measurement report to source eNB.); 
means for (Kim, Fig. 4I, item 4i-10) receiving receive message related to an inter-cell mobility procedure (Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB.); and 
 	means for (Kim, Fig. 4I, item 4i-40) initiating at least one of the one or more the inter-cell mobility procedure based on the received message (Kim, Fig. 4E and paragraphs 547-548 teach handover from source eNB to target eNB.).
	Sang further teaches sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling (Sang, Fig. 9 and paragraph 113 teaches at step 910, an L2 measurement control message is received from a source node. For instance, the UE 505 receives the L2 measurement control message from the source DU 510. At step 920, an L2 measurement report is generated in response to the L2 measurement control message. For instance, the UE 505 generates the L2 measurement report. At step 930, the L2 measurement report is transmitted to the source node. For instance, the UE 505 transmits the L2 measurement report to the source DU 510. See also Fig. 5 and paragraph 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling taught in Sang to have transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling; receiving PHY layer or MAC layer signaling related to an inter-cell mobility procedure; and initiating at least one of the one or more the inter-cell mobility procedure based on the received PHY layer or MAC layer signaling in order to reduce or avoid L3 signaling [Sang: paragraph 82].
For claim 22, Kim and Sang further teach the apparatus of claim 21, wherein the PHY layer or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility (Sang, paragraph 4 teaches the UE further comprises a receiver configured to receive an L2 measurement control message from the source node, wherein the L2 measurement control message comprises at least one of first MAC CEs and DCI.).
For claim 23, Kim and Sang teach all the limitations of parent claim 21, Kim and Sang further teach a single field (Kim, Fig. 1H and paragraph 178 teach SI filed of 2 bits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that the reporting includes a single field to indicate the UE supports multiple operation modes of inter-cell mobility procedures based on at least one of PHY layer or MAC layer signaling.).
For claim 25, Kim and Sang teach all the limitations of parent claim 21, Kim and Sang further teach an indication (Kim, Fig. 2G and paragraph 332 teach Each eNB 2g-02 or the new eNB 2g-03 or each cell may include an indication indicating whether the eNB 2g-02 or the new eNB 2g-03 or the cell supports the light connection in system information to be transmitted. The indication may be included in the second block System information of the system information, and may be included in blocks System information of other system information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that the reporting includes an indication of whether or not the UE supports each respective operation mode of a plurality of different operation modes of inter-cell mobility procedures based on at least one of physical layer or MAC layer signaling.).
For claim 27, Kim and Sang teach all the limitations of parent claim 21, Kim and Sang further teach receiving, from the network entity, signaling (Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have that receiving signaling indicating enablement of inter-cell mobility procedures based on the at least one of PHY layer or MAC layer signaling).
For claim 28, Kim and Sang further teach the apparatus of claim 27, wherein the indication is based on a configuration of a radio resource control (RRC) parameter (Kim, Fig. 4GA and paragraph 565 teach rrcReconfigReq transmission from source cell to UE.).
For claim 29, Kim and Sang further teach the apparatus of claim 27, wherein the indication is based on at least one of a downlink control information (DCI) or a MAC control element (MAC CE) (Kim, Fig. 4E and paragraph 470 teach A scheme for a UE to temporarily suspend a DRX driven by the UE if it is determined that it is influential to perform a handover in order to prevent a handover delay phenomenon due to the existing DRX operation. In particular, when performing temporal DRX suspend in accordance with a specific condition, the UE is featured to report this to an eNB through a new MAC CE.).
For claim 30, Kim teaches a computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for wireless communications by a user equipment (UE) (Kim, Fig. 4I), the operation comprising:  
transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures (Kim, Fig. 4E and paragraph 545 teach UE sends measurement report to source eNB.); 
receiving message related to an inter-cell mobility procedure (Kim, Fig. 4E and paragraph 546 teach UE receives handover command from source eNB.); and 
 	initiating at least one of the one or more the inter-cell mobility procedure based on the received message (Kim, Fig. 4E and paragraphs 547-548 teach handover from source eNB to target eNB.).
	Sang further teaches sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling (Sang, Fig. 9 and paragraph 113 teaches at step 910, an L2 measurement control message is received from a source node. For instance, the UE 505 receives the L2 measurement control message from the source DU 510. At step 920, an L2 measurement report is generated in response to the L2 measurement control message. For instance, the UE 505 generates the L2 measurement report. At step 930, the L2 measurement report is transmitted to the source node. For instance, the UE 505 transmits the L2 measurement report to the source DU 510. See also Fig. 5 and paragraph 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with sending a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling taught in Sang to have transmitting, to a network entity, a report indicating a capability of the UE to support one or more inter-cell mobility procedures based on at least one of physical (PHY) layer or medium access control (MAC) layer signaling; receiving PHY layer or MAC layer signaling related to an inter-cell mobility procedure; and initiating at least one of the one or more the inter-cell mobility procedure based on the received PHY layer or MAC layer signaling in order to reduce or avoid L3 signaling [Sang: paragraph 82].

Allowable Subject Matter
19. 	Claims 5, 7, 15, 17, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412